Citation Nr: 0516287	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-07 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
February 1949.  The veteran died in April 1996.  The 
appellant is his widow.  

This matter arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant provided testimony in support of her appeal at a 
videoconference hearing that was chaired by the undersigned 
in July 2001. A transcript of the hearing is of record.

The Board of Veterans' Appeals (Board) remanded the matter in 
January 2002 for the purpose of correcting specified 
procedural defects and obtaining additional evidence.  The 
matter was returned to the Board in April 2005 for final 
appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of this appeal.

2.  A certificate of death lists the immediate cause of the 
veteran's death as myocardial infarction with pump failure.  

3.  At the time of his death, the veteran was not service-
connected for any disability.

4.  The preponderance of the evidence is against a finding 
that arteriosclerotic heart disease or any other 
cardiovascular disability was manifested in service or to a 
compensable degree within one year of service discharge, and 
no competent evidence has been presented establishing a nexus 
between the veteran's active military service and his 
cardiovascular disease.

5.  The preponderance of the competent evidence shows that 
the veteran did not develop nicotine dependence during his 
period of service, and there is no link between nicotine 
dependence and his active service.

6.  The veteran did not die as a result of a service 
connected disability.


CONCLUSION OF LAW

The cause of the veteran's death is not related to service or 
to a service-connected disorder.  38 U.S.C.A. §§ 1103, 1110, 
1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in June 2002, the RO advised the appellant 
of the essential elements of the VCAA.  The appellant was 
advised that VA would make reasonable efforts to help her get 
the evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death, but that she 
must provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received.  The appellant was also asked to identify any 
additional information or evidence that she wanted VA to try 
and obtain.  The RO also requested that the appellant send 
any evidence to VA that might be pertinent to the claim.  
This letter provided the notice of all four elements that 
were discussed above.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).

The May 1998 rating decision, January 2000 Statement of the 
Case (SOC), February 2000 Supplemental Statement of the Case 
(SSOC), and September 2004 SSOC collectively notified the 
appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  The September 2004 SSOC specifically 
set forth the regulations pertaining to VA's duty to assist, 
thus notifying the appellant of her and VA's respective 
obligations to obtain different types of evidence.  These 
documents also advised the appellant of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The veteran's service medical records are associated with the 
claims file.  Medical records from Delta Memorial Hospital 
have been obtained.  Attempts were also made to obtain 
records from T. Murphy, M.D., S. Brown, M.D., and the Little 
Rock Pain Clinic but, in each instance, the RO was advised 
that records pertaining to the veteran could not be located.  
The appellant was informed of this development on multiple 
occasions.  The appellant has not identified any additional 
outstanding medical records that would be pertinent to the 
claim on appeal.  A VA medical opinion was obtained in August 
2004.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in May 1998.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the 
appellant in 2002 was not given prior to the first 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R.  § 3.159(b), and, after the notice was provided, the 
case was readjudicated and an additional SSOC was provided to 
the appellant.

Analysis

The appellant asserts that the myocardial infarction that 
resulted in the veteran's death is etiologically related to 
his active service.  She maintains that the veteran suffered 
from arteriosclerotic heart disease, and that his long 
history of smoking caused and/or contributed to his 
cardiovascular problems.  Despite his knowledge of the risks 
of smoking, the appellant says the veteran was smoking nearly 
three packs of cigarettes a day prior to his death.  In this 
regard, she states that the veteran's nicotine dependence had 
its onset during his active military service.  The appellant 
contends that the veteran did not start smoking until he 
entered service, and that the only reason he started smoking 
was because cigarettes were included in his daily rations.  
Testimony elicited from the appellant's son echoed that of 
the appellant.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was the principal or 
contributory cause of death. 38 C.F.R. § 3.312(a) (2004).  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death", thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service- connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).  


A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

As will be discussed below, the cause of the veteran's death 
was determined to be myocardial infarction with pump failure.  
Terminal medical records from Delta Memorial Hospital 
indicate that the veteran suffered from arteriosclerotic 
heart disease.  The veteran was not service-connected for 
nicotine dependence, arteriosclerotic heart disease, or any 
other cardiovascular disability at the time of his death and 
therefore, it is necessary to determine whether service 
connection should have been established.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 
415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310(a).  This regulation has been 
interpreted by the Court to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of arteriosclerotic heart 
disease and/or any other cardiovascular disability in 
service.  When examined for service discharge in February 
1949, the veteran's vascular system and heart were found to 
be normal.  His blood pressure was 118/80.  His pulse while 
sitting was 74.

Medical records received from Delta Memorial Hospital show 
that the veteran was admitted in March 1996 for complaints of 
gastroenteritis with vomiting and diarrhea.  On the fifth day 
of his hospital course, the veteran went into cardiac arrest.  
He did not recover and died that same day.  The final 
diagnoses included arteriosclerotic heart disease and chronic 
pulmonary fibrosis.  It was also noted that an intermittent 
cardiac arrhythmia was associated with the arteriosclerotic 
heart disease.  No findings were made associating the 
veteran's arteriosclerotic heart disease or any other 
cardiovascular problem to his military service.  The 
Certificate of Death indicates that the cause of the death 
was myocardial infarction with pump failure.

The record clearly establishes that the veteran died from 
myocardial infarction with pump failure.  There is also some 
evidence suggesting that the veteran's arteriosclerotic heart 
disease either caused or contributed to the myocardial 
infarction.  However, there is no medical evidence that 
arteriosclerotic heart disease or any other cardiovascular 
disability was present in service.  There is also no evidence 
that cardiovascular disease manifested to a compensable 
degree within one year of the veteran's service discharge.  
Indeed, the appellant has not argued to the contrary as to 
either of these points.   Further, the appellant has not 
submitted any competent medical evidence establishing a nexus 
between the veteran's arteriosclerotic heart disease and his 
active service.  As the preponderance of the evidence is 
against the claim, service connection for the cause of the 
veteran's death must clearly fail.  

With respect to the contention that the veteran developed 
nicotine dependence in service, the Board observes that the 
VA Office of General Counsel has previously addressed the 
issue of entitlement to service connection for a disorder 
secondary to smoking in service.  Pursuant to provisions 
applicable to claims, such as this one, filed prior to June 
9, 1998, nicotine dependence may be treated as a disease for 
which service connection may be granted.  USB Letter 20-97-14 
(Jul. 24, 1997); see also 38 U.S.C.A. § 1103.  Service 
connection may also be granted for a tobacco-related 
disability on the basis that the disability is secondary to 
nicotine dependence which arose from a veteran's tobacco use 
during service.  VAOPGCPREC 19-97 (May 13, 1997).  A 
determination as to whether service connection is warranted 
for a disability or death attributable to tobacco use 
subsequent to military service depends upon whether post-
service tobacco use resulted from nicotine dependence arising 
in service, and therefore is secondarily service-connected 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97.  This 
determination depends upon whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of a 
disability resulting from the use of tobacco products by the 
veteran.  If each of these questions is answered in the 
affirmative, service connection should be established on a 
secondary basis.  Id.  If it is determined that, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id.; see also VAOPGPREC 2-93.

Applying these principles to the present case, the Board 
notes that the only service medical record that references 
smoking is an undated record noting that the veteran's habits 
included use of one package of cigarettes a day.  There is no 
competent evidence that the veteran developed nicotine 
dependence during his period of service.  On the contrary, 
the report of a medical opinion prepared by a VA physician in 
August 2004 comes to the opposite conclusion.  The physician 
observed that the veteran died of an acute myocardial 
infarction, and that smoking was a risk factor for 
arteriosclerotic heart disease.  However, following a review 
of service medical and post-service record in detail, the 
physician stated that he could not find any evidence that the 
veteran "incurred nicotine dependency in the service."  He 
therefore opined that it was more likely than not that the 
veteran's nicotine dependence was "not related to the time 
that he was in the service," and that it did not start there 
as well.

The VA opinion significantly weighs against the claim that 
the veteran's death was related to service.  The appellant 
testified that the veteran smoked when they met, about a year 
before their marriage in 1970, and that he said that he 
started smoking in service.  His son also indicated that the 
veteran told him that he began smoking in service.  Although 
the appellant and her son have expressed opinions that there 
is a link between the veteran's period of service and his 
smoking habit, they are not qualified to render a medical 
opinion regarding the etiology of nicotine dependence.  See 
Espiritu v. Derwinski.  The preponderance of the evidence 
shows that the veteran did not develop nicotine dependence 
during his period of service, and there is no link between 
his post-service nicotine dependence and smoking during 
service.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence fails to show that the 
veteran developed nicotine dependence during his period of 
service, and that there was no link between his death and any 
smoking during service.  The provisions of § 5107(b) are 
therefore not applicable.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


